Citation Nr: 0410033	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  98-13 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of oral 
surgeries.

2.  Entitlement to an increased rating for renal cysts and 
hypertension with history of kidney disease and vascular 
calcifications, currently rated as 30 percent disabling.  

3.  Entitlement to an increased rating for enchondroma of the left 
humerus, currently rated as 20 percent disabling.

4.  Entitlement to an increased evaluation for reflux esophagitis 
with hiatal hernia, irritable bowel syndrome, duodenal ulcer and 
fatty infiltration of the liver, currently rated as 10 percent 
disabling.

5.  Entitlement to an increased (compensable) rating for hearing 
loss in the left ear.

6.  Entitlement to an increased (compensable) rating for varicose 
veins with left testicular varix.

7.  Entitlement to an increased (compensable) rating for a 
hemorrhoidectomy.

8.  Entitlement to an increased (compensable) rating for benign 
prostatic hyperplasia.

9.  Entitlement to an increased (compensable) rating for a left 
great toe fracture.

10.  Entitlement to an effective date earlier than July 23, 1998, 
for assignment of a total disability rating based on individual 
unemployability due to service connected disabilities.

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1995.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
San Diego, California, Regional Office (RO).   


REMAND

In a substantive appeal form dated in August 1998, the veteran 
checked a box indicating that he desired a BVA hearing at a local 
VA office before a Member of the Board.  Later, in a substantive 
appeal statement dated in May 2002, the veteran checked a box 
requesting a hearing at the Board in Washington DC.  A hearing was 
scheduled to take place at the Board in Washington DC in September 
2003, but the veteran did not appear.  No hearing has ever been 
scheduled at the RO before a traveling Member of the Board.

The Board wrote to the veteran in December 2003 and requested that 
he clarify whether he still desires a hearing before a Member of 
the Board, and if so, whether he desires a central office hearing, 
a hearing at the RO before a traveling Member of the Board, or a 
video-conference hearing at the RO.  He was further advised in the 
letter that if he did not respond, the case would be remanded to 
the RO for the purpose of scheduling the hearing before a 
traveling Member of the Board which he previously requested.  The 
Board has not received a response from the veteran.

In summary, the request for a hearing before a Member of the Board 
which the veteran made remains unsatisfied.  This hearing must be 
scheduled at the RO level, and, accordingly, a remand is required.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) ("claimant has right to a hearing before 
[issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and (c)(1), 
19.9, 19.25, 20.704).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the following 
development:

The RO should add the veteran's name to the schedule of hearings 
to be conducted at the RO before a Member of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





